McAdam, Ch. J.
In Merriam v. Hill (1 Week. Dig. 260) this court held that where a watch is necessary to the prosecution of the employment through which a judgment debtor earns his livelihood, it cannot be reached or taken by or through supplementary proceedings, notwithstanding the fact that the debtor is a single man. This is the law to-day, but inapplicable to the present case, because the debtor’s own evidence proves that the watch is not at all necessary for his support. He wears it as an ornament, and only on special' occasions when dressed up; at other times it is allowed to run down, and remain unused. It has, evidently nothing whatever to do with his means of livelihood. The fact that it was a present from his mother does not affect the legal question involved. The watch is his property, and how it became his is immaterial to the present inquiry.
A receiver will, therefore, be appointed, and the watch must be delivered over.